Citation Nr: 1242740	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-36 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right foot disability.

3.  Entitlement to service connection for left foot disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for left knee disability.

6.  Entitlement to service connection for ulcers.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for bilateral shoulder disability.

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Los Angeles, California.  Jurisdiction is currently with the RO in Los Angeles, California.  

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.  

In his substantive appeal, the Veteran requested a Board hearing at the RO.  While he was scheduled for a hearing in August 2012, he failed to report for the hearing.    Therefore, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).


The issue of entitlement to service connection for left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss in either ear to an extent recognized as a disability for VA purposes. 

2.  The Veteran does not currently have, nor had at any point pertinent to the claim, a right foot disability.

3.  The Veteran does not currently have, nor had at any point pertinent to the claim, a left foot disability.

4.  A right knee disability was not shown in service or for many years thereafter, and there is no medical evidence or opinion even suggesting that there exists a medical relationship between any current right knee disability and service.  

5.  Ulcers were not shown in service or for many years thereafter, and there is no medical evidence or opinion even suggesting that there exists a medical relationship between any current ulcer disability and service.  

6.  Hypertension was not shown in service or for many years thereafter, and there is no medical evidence or opinion even suggesting that there exists a medical relationship between current hypertension and service.  

7.  A bilateral shoulder disability was not shown in service or for many years thereafter, and there is no medical evidence or opinion even suggesting that there exists a medical relationship between any current bilateral shoulder disability and service.  

8.  There is no competent evidence of a diagnosis of PTSD.

9.  Psychiatric disability other than PTSD-namely depression-was first diagnosed many years after the Veteran's discharge from service, and there is no competent, probative evidence associated with the claims file that establishes a relationship between any diagnosed psychiatric disability and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.385 (2012).

2.  The criteria for service connection for right foot disability are not met. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2012).

3.  The criteria for service connection for left foot disability are not met. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2012).

4.   The criteria for service connection for right knee disability are not met. 38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 , 3.307, 3.309 (2012).

5.  The criteria for service connection for ulcers are not met. 38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 , 3.307, 3.309 (2012).

6.  The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 , 3.307, 3.309 (2012).



7.   The criteria for service connection for bilateral shoulder disability are not met. 38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 , 3.307, 3.309 (2012).

8.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304(f), 3.307, 3.309 (2012).

9.  The criteria for service connection for an acquired psychiatric disability, to include depression, are not met.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 , 3.307, 3.309 (2012).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 
The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in July 2007 and August 2009 of the information and evidence needed to substantiate and complete his claims.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, to include service treatment records, VA outpatient treatment records, private treatment records, Social Security Administration (SSA) records, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

With respect to the claims for service connection for right and left foot disabilities, ulcers, hypertension, bilateral shoulder disability, PTSD and depression, VA has not provided the Veteran with a VA examination to determine the etiology of these claimed disabilities. In this regard, the Secretary must provide a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, an examination is not required in the absence of credible evidence of symptomatology of any of these claimed disabilities in service or for years thereafter, or, for certain claims, of evidence of the claimed disabilities themselves.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 , 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A.  Bilateral Hearing Loss

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz  (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Veteran contends that he is entitled to service connection for bilateral hearing loss, as he believes that this disability is due to in-service noise exposure.

Service treatment records do not reflect any complaint, treatment, or finding with respect to hearing loss.  On the Veteran's August 1982 discharge examination, on the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10 
10
10

Following service, a March 2007 VA audiology consultation reflects that the Veteran reported hearing loss that began in service due to exposure to loud noise from tanks and canons.  After an audiologic examination, the examiner indicated that the Veteran's hearing loss was within normal limits except for a mild loss of hearing from 6000 to 8000 hertz on the right ear.  Word recognition scores were noted to be fair on the right an excellent on the left.  The examiner noted that the test results were inconsistent and very poor.  She noted that since the Veteran's hearing thresholds were within normal limits, he would not be retested.

On VA QTC examination in October 2011, the Veteran reported bilateral hearing loss with an onset in 1982.  He indicated that he was exposed to weapons fire while working as a field wire man.  He reported that his hearing loss caused difficulties with understanding speech.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
20
20
20 
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner indicated that speech recognition performance was excellent.  The examiner concluded but noting that there was no assigned diagnosis of hearing loss because there was no pathology to render a diagnosis.  Based on examination findings, the Veteran did not have hearing loss in accordance with VA standards.  

Thus, even if the Board finds credible the Veteran's statements regarding in-service noise exposure, the above-cited testing results do not establish a current hearing loss to an extent recognized as a disability in either ear, as defined by 38 C.F.R. § 3.385. As indicated, auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent on examination. See 38 C.F.R. § 3.385.  Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of that regulation.  Hence, the Veteran does not have a hearing loss disability for VA purposes, and service connection for bilateral hearing loss is not warranted. 

While the Board has considered the Veteran's assertions of hearing difficulties, he does not have the appropriate training and expertise to provide the testing results needed to establish current disability within the meaning of 38 C.F.R. § 3.385  on the basis of lay assertions, alone. See, e.g., Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Right Foot and  Left Foot

The Veteran likewise contends that he is entitled to service connection for right foot and left foot disabilities as he believes that these disabilities are related to his active duty service.

The Veteran's service treatment records do not contain any finding, complaint or diagnosis with respect to the right or left foot.  While the Veteran complained of left knee pain, there is no indication of left foot injury or complaints during service.  There were no abnormalities with respect to either foot noted on the Veteran's August 1982 report of medical history and discharge examination.

Following service, the Veteran's VA outpatient treatment records reflect treatment for a foot disability on only one occasion.  In May and June 1998, the Veteran reported with left foot pain, and the Veteran indicated that he hurt the foot while playing basketball.  An x-ray of the left foot was negative.  The Veteran was treated with pain medication.  No diagnosis was indicated.

VA outpatient treatment records also include a May 2005 report containing a problems list of foot pain and left ankle swelling.  

Ankle swelling secondary to hypertension medication was indicated in July 2008.

There are no other treatment records documenting complaints or treatment of a right or left foot disability.  

In sum, the record reflects that while the Veteran experienced some difficulties with his left foot following service with subjective complaints of pain, no definitive diagnosis related to these symptoms has been assigned.  There is also no diagnosis of a right foot disability.

The Board observes that the Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability. Without a pathology to which the symptoms of right and left foot pain can be attributed, there is no basis to find a disability or disease for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board again emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110.   See also McClain, 21 Vet. App. at 321.  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Thus, even if the Board were to accept the Veteran's contentions as to right and left foot disabilities with an onset in service, the claims for service connection cannot be granted as the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met.

In addition to the medical evidence, the Board has considered the assertions advanced by the Veteran and by his representative, on his behalf.  However, as indicated above, the question of medical diagnosis upon which this claim turns is a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As laypersons not shown to have the appropriate medical training or expertise, neither the Veteran nor his representative is competent to persuasively establish current right and left foot disabilities.  See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492. See also Routen, 10 Vet. App. at 186 (1997). 

For all the foregoing reasons, service connection for right and left foot disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the claims, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56. 

C.  Right Knee, Hypertension, Ulcers, and Bilateral Shoulders

In addition to the above-noted legal authority, the Board notes that service connection may be presumed, for certain chronic diseases, such as arthritis, ulcers and hypertension, which develop to a compensable degree (10 percent for arthritis, ulcers, and hypertension) within a prescribed period after discharge from service (one year), although there is no evidence of such disease during the period of service. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c).

The Veteran contends that he is entitled to service connection for right knee, bilateral shoulder, hypertension, and ulcer disabilities, as he believes that these disabilities had their onset in service.  

The Veteran's service treatment records do not contain any finding, complaints or diagnosis with respect to the claimed right knee, bilateral shoulder, hypertension and ulcers disabilities.  There were no abnormalities with respect to these disabilities found on the Veteran's August 1982 report of medical history or discharge examination.

Following service, VA outpatient treatment records reflect that in August 1997, the Veteran reported that he developed ulcers, probably due to his alcohol use.  

In May 2005, the Veteran reported that he was told that he probably had ulcers a few years ago, but he did not have an endoscopy.  He was experiencing pain across the upper abdomen.  

Records from the Martin Luther King, Jr./Drew Medical Center dated in September and October 2006 reflect that the Veteran complained of severe epigastric pain and diffuse abdominal pain.  He indicated that he had never experienced abdominal pain of that severity.  A past medical history of peptic ulcer disease diagnosed approximately in 2005 was indicated.  A diagnosis of perforated duodenal ulcer was indicated.  

In March 2007, the Veteran complained of chronic pain in both knees.  An impression of bilateral knee pain, probably osteoarthritis, was indicated.  In addition, it was noted that the Veteran was borderline hypertensive.

The Veteran's SSA records reflect that he was afforded an internal medicine consultation in August 2007.  The Veteran reported that he had been having problems with both knees since 1982.  He had difficulty walking stairs and with prolonged standing.  With respect to past medical history, it was noted that hypertension was diagnosed in 2004 and a stomach ulcer was diagnosed in 1984.  After a physical examination, an impression of hypertension and lateral knee pain was indicated.  These records reflects that the Veteran was found to be disabled and eligible for benefits in June 2008 with a primary diagnosis of disorders of the muscle ligament and fascia and a secondary diagnosis of osteoarthritis.  

In July 2008, the Veteran reported with bilateral knee pain.  It was noted that an MRI showed patellar facet chondromalacia.  A diagnosis of hypertension was also indicate, as well as perforated gastric ulcer, status post surgery in October 2006.      

An August 2008 VA outpatient treatment report reflects that the Veteran complained of bilateral joint pain in the shoulders and elbows.  An x-ray of the right shoulder revealed no fractures or dislocations and moderate osteoarthritis of the acromioclavicular joint and glenohumeral joint.  The soft tissues were unremarkable.  

In September 2008, the Veteran reported continued bilateral knee and shoulder pain.  He reported that his knee pain began 20 years ago, while he had experienced bilateral shoulder pain for the previous 4 months.  

In November 2008, it was noted that the Veteran's chronic knee pain had worsened since a recent fall from a ladder.  Continued shoulder pain was also indicated.  

A September 2009 VA outpatient treatment report reflects that the Veteran presented with patellofemoral syndrome, hypertension, peptic ulcer disease, and bilateral shoulder pain.  The examiner noted that the Veteran's shoulder pain was thought to be multifactorial, including impingement/rotator cuff tendonitis with a smaller component of acromioclavicular arthritis.  

The Veteran reported for follow-up of bilateral shoulder pain in January 2010.  On examination, the pain appeared to be due to mild biceps tendonitis and impingement syndrome likely from bursitis, with imaging revealing mild to moderate osteoarthritis.  The examiner recommended physical therapy.  

The Board notes that the above-cited evidence reflects current diagnoses of right knee chondromalacia, hypertension, ulcers, and shoulder disabilities diagnosed as impingement syndrome and mild to moderate osteoarthritis. However, the evidence does not support a finding that there exists a medical a nexus between any such disabilities and service.  As noted, the earliest objective medical evidence of any disability is in 1997- approximately 15 years after the Veteran's service. The Board also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   In addition, the diagnoses of ulcers, hypertension, and arthritis is well outside of the one year presumptive period.

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between any currently diagnosed hypertension, ulcer, right knee, or bilateral shoulder disability and service.  None of the private or VA records of record reflects any such comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  

The Board acknowledges that the Veteran's treatment records document right knee disability and ulcer disability with an onset in service.  However, this notation appears to be only the examiner recording the Veteran's own reported medical history, without comment. As such, this notation does not constitute competent evidence of the required nexus. The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional. See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995). 

The Board acknowledges the Veteran's contentions as to right knee pain and ulcers with an onset in service or shortly thereafter, and continuous symptoms since service.  The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted continuity of stomach/ulcer and right knee symptoms since service.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board notes that there are no records to support the Veteran's assertions of continuity of symptoms up to the current diagnoses.  Rather, there is no evidence that the Veteran complained of or was treated for stomach/ulcer or right knee problems in service, and he denied any such problems on his report of medical history.  While the Veteran specifically complained of left knee problems in service, he did not discuss his right knee.  There are no complaints of either disability for many years following the Veteran discharge from service.  In addition, when the Veteran first sought treatment for his ulcers in 1997, he indicated that he developed the ulcers due to his alcohol use, and did not mention a history of ulcer or stomach problems dating back to service.   As such, the Board finds that the Veteran's assertions as to onset continuity of symptoms are outweighed by the competent, probative evidence of record.

Furthermore, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between current right knee, bilateral shoulder, hypertension, and ulcer disabilities and service on the basis of lay assertions, alone, such attempt must fail.  As indicated above, the question of medical diagnosis upon etiology upon which these claims turn is a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As laypersons not shown to have the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492. See also Routen, 10 Vet. App. at 186 (1997). Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, service connection for right knee, bilateral shoulder, ulcer and hypertension disabilities must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the claims, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56. 

D.  PTSD and Depression

In addition to the above-noted legal authority, the Board notes that service connection may be presumed, for certain chronic diseases, such as psychoses, which develop to a compensable degree (10 percent for psychoses) within a prescribed period after discharge from service (one year), although there is no evidence of such disease during the period of service. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c).

Establishing entitlement to service connection for posttraumatic stress disorder requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).    

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability-namely PTSD and depression-as he believes that these disabilities stem from his active duty service.  

At the outset, the Board notes that the Veteran's service treatment records do not reflect any complaint, findings, or diagnosis with respect to psychiatric disability.  There were no psychiatric abnormalities found on his August 1982 discharge examination.  

Following the Veteran's discharge from service, in March 2006, the Veteran sought VA treatment for alcohol and cocaine dependence.  He reported that he had no history of treatment for mental health issues.  The Veteran was afforded a PTSD screen, but did not meet the criteria for PTSD referral.  

A VA outpatient treatment report dated in March 2007 reflects a past medical history of polysubstance abuse as well as an assessment of depression.

The Veteran's June 2007 SSA application reflects that the Veteran complained of depressive symptoms which interfered with his ability to work.  

The Veteran's SSA records also include a September 2007 private psychiatric evaluation.  He reported that he had been depressed since 2005.  He indicated that he had been suffered from depressive symptoms such as low energy, and difficulties with concentration and sleep since 2005.  He reported that the symptoms had been getting worse and he now had occasional suicidal thoughts. He had been seeing a mental health therapist at VA.  He indicated that he stopped working in 2005 because his depressive symptoms rendered him unable to perform his work and made it difficult for him to relate to others.  A history of alcohol and drug abuse was also indicated.  A past psychiatric history of depression since 2005 and a history of suicide attempt in 2000 were noted.  After interview and mental status examination, the examiner diagnosed depressive disorder not otherwise specified.  

In September 2007, the Veteran was brought in for VA treatment by the police after he got angry at his current rehabilitation/boarding program.  He stated that he got upset because he was schedule to go and see his daughter but was not able to go.  When he tried to talk to staff at the program, he claimed that he was ignored.  He became angry and stared thinking about jumping from a window or getting a knife.  Ultimately, the program called the police, who subsequently brought the Veteran to the VA Medical Center for evaluation and assessment.  The Veteran reported two prior instances of suicide attempts, both of which were attempts to get attention.  He indicated that he was stressed out because his wife left him, his mother passed away a few months ago, and he was disappointed that he was unable to see his daughter.  

The treatment provider noted no previous psychiatric hospitalizations but a current diagnosis of substance abuse/dependence and depression.  He was on Citalopram and trazadone for insomnia.    After psychiatric evaluation, diagnoses of depressive disorder and addictive disorder (alcohol and cocaine abuse) were indicated.   The Veteran was hospitalized for two weeks.  During the course of his stay, substance induced mood, rule out mood disorder was also indicated.  

A November 2007 VA outpatient treatment report reflects that he met with a social worker to discuss the possibility of his applying for service connection for depression.  He stated that although he was depressed in the Army, he did not seek treatment until sometime in the first year following his discharge.  He reported that he had problem with depression since that time.  

An October 2009 VA outpatient treatment report reflects a diagnosis of alcohol and cocaine abuse and depressive disorder.  It was indicated that the Veteran relapsed after he had been clean for approximately 2 years.  He stated that he relapsed after being told by his girlfriend that he had to leave.  It was noted that he had been getting more depressed since he had to send his daughter to live with her mother in Florida.

In October 2009, the Veteran reported that he was sexually assaulted by two civilians while he was stationed in Germany at the age of 21.  He stated that he left to go on pass, became intoxicated, and tried to hitchhike back to the post when he was picked up by two men and assaulted.  He stated that he never talked to another person about this, but indicated that he would like counseling for this even as he felt that it had a persistent effect on his ability to related to others and function in society.  After mental status examination, diagnoses of alcohol and cocaine abuse and depressive disorder, not otherwise specified, were assigned.

None of the above medical evidence indicates that the Veteran has been diagnosed with PTSD or even mentions this diagnosis.  The March 2006 PTSD screen was negative.  Thus, the record reflects that the Veteran fails to meet the criteria for a diagnosis of PTSD.  Without competent evidence of current diagnosis of PTSD, there is no basis upon which to award service connection, as sought, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f)-to include whether the Veteran has PTSD due to an in-service stressor such as a sexual assault-is unnecessary.

The Board again emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain, 21 Vet. App. at 321.  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

As regards the other diagnosed psychiatric disabilities of record-namely depressive disorder-service connection must also be denied.   Service treatment records fail to show that the Veteran had depression or any other psychiatric-related complaints or diagnoses in service. In fact, the first note of is found in 2006, many years after the Veteran's discharge from service and well outside of the one-year presumptive period.  At that time, the Veteran did not discuss depressive symptoms related to service but rather to post-service stressors and problems.  Such a finding supports the conclusion that the current depressive disorder is unrelated to service.  Further, there is no competent evidence showing a link between the Veteran's depressive disorder and his service. 

The Board again acknowledges that the Veteran's VA treatment records include a notation of depression with an onset in service. However, as this notation also appears to be a mere reiteration of the Veteran's own reported medical history, it does not constitute competent evidence of the required nexus. See Grover, 12 Vet. App. at 112; Leshore, 8 Vet. App. at 409.

As for the diagnosed alcohol/drug  dependence, service connection is likewise not warranted.  Under 38 C.F.R. § 3.301(c), if disability or death results from the drinking of a beverage to enjoy its intoxicating effects, the disability will be considered the result of the person's willful misconduct for which service connection may not be granted.  Further, an injury or disease incurred during active service is not deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).  For purposes of applying the above rule, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at one time, sufficient to cause disability or death of the user, and drug abuse means the use of illegal drugs to enjoy their intoxicating effects.  Id.

The Board acknowledges that alcohol and drug abuse will not be considered of misconduct origin if they are used for therapeutic purposes.  See 38 C.F.R. § 3.301(c)(3).  In this case, however, the Veteran has not alleged use of drugs and alcohol for therapeutic purposes, and no objective evidence of such a link.  

The Board acknowledges the Veteran's contentions as to onset of depressive symptoms during service or shortly thereafter, and continuous symptoms since service.  The Board again notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno, 6 Vet. App. at 469; Grottveit, 5 Vet. App. at 93.  As indicated, the Veteran has asserted continuity of psychiatric/depressive symptoms since service.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board notes that there are no records to support the Veteran's assertions of continuity of symptoms up to the current diagnoses.  Rather, there is no evidence that the Veteran complained of or was treated for psychiatric/depressive symptoms in service, and he denied any such problems on his report of medical history.  There are no complaints of psychiatric disability for many years following the Veteran discharge from service.  In addition, when the Veteran first sought treatment for his depressive symptoms in 2006, he did not mention a history of psychiatric problems dating back to service, and indicated that his symptoms were due to stressors unrelated to his service.   Moreover, the Veteran's statements regarding the onset of his symptoms have been inconsistent.  While he reported onset in service on VA treatment in November 2007, he indicated that his depressive symptoms began in 2005 on SSA psychiatric evaluation. As such, the Board finds that the Veteran's assertions as to onset continuity of symptoms are outweighed competent, probative evidence of record.

Furthermore, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between the current depressive disorder and service on the basis of lay assertions, alone, such attempt must fail.  As indicated above, the question of medical diagnosis upon etiology upon which these claims turn is a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As laypersons not shown to have the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492. See also Routen, 10 Vet. App. at 186 (1997). Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, service connection for PTSD and depression must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the claims, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for right foot disability is denied.

Service connection for left foot disability is denied.

Service connection for right knee disability is denied.

Service connection for ulcers is denied.

Service connection for hypertension is denied.

Service connection for bilateral shoulder disability is denied.

Service connection for PTSD is denied.

Service connection for acquired psychiatric disorder, to include depression, is denied.


REMAND

The Board finds that further RO action on the Veteran's claim for service connection for left knee disability is warranted.

No left knee disability was indicated on the Veteran's July 1979 pre-induction examination.  The Veteran's service treatment records reflect that he complained of left knee pain in May 1981.  While he was assessed with chondromalacia, it was also indicated that the Veteran fractured his patella in approximately 1974.  In September 1981, the Veteran complained of left knee pain, and again indicated earlier left knee injury approximately 6 years prior.  There was tenderness to palpation and grinding on the movement of the knee cap.  He was assigned with possible chondromalacia.  Later in September 1981, an assessment of patellar pain syndrome, possible secondary to an old undocumented injury, was indicated.  While no left knee disability was noted on the August 1982 discharge examination, the Veteran endorsed a "trick or locked knee" on his August 1982 report of medical history.  

The record reflects that the Veteran was afforded a VA examination in September 2011 to determine the etiology of any current left knee disability.  After physical examination and diagnostic testing, the examiner indicated that there no diagnosis because there was no pathology to render a diagnosis.  As a result, no opinion on the etiology of the claimed disability was provided.

However, the Veteran's post service treatment records reflect diagnoses of left knee disability.  A May 2007 MRI report reflects an impression of bipartite patella with diffuse lateral patella facet chondromalacia.  In September 2008, it was noted that the Veteran's bilateral knee pain was due to patellofemoral syndrome resulting from a combination of chondromalacia patella and quadriceps/patellar tendinitis.  In September 2009, the Veteran was assessed with patellofemoral syndrome.  

The Board notes that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Because, in this case, the Veteran filed the current claim for service connection for right foot disability in June 2007, and the medical evidence establishes diagnoses of chondromalacia patella and patellofemoral syndrome in 2007 and 2008, the evidence of record sufficient to establish the presence of a current disability within the meaning of McClain, despite the fact that the September 2011 VA examiner appears to indicate that there was no evidence of current left knee pathology.

As noted above, the September 2011 VA examiner did not provided an opinion as regards the etiology of any left knee disability present during the pendency of the claim.  As such, the September 2011 opinion is insufficient to resolve the Veteran's claim for service connection. 

Therefore, the Board finds that the claims file should be returned to the September 2011 VA examiner for an opinion with respect to whether the Veteran's left knee disability had its onset in or is medically related to service.  The RO should only arrange for the Veteran to undergo further examination if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.

In addition, given the Veteran's in-service report of a pre-service left knee injury, the Board believes that the VA examiner should also address whether the Veteran's left knee disability clearly and unmistakably existed prior to service, and if so, whether the preexisting left knee disability was aggravated in service.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed disability.  If the Veteran identifies any other pertinent medical or other related records that have not been obtained, the RO or the AMC should undertake appropriate development to obtain a copy of those records.  Specifically, if periods of incapacitation were ordered by medical providers, appellant is requested to identify the provider and assist in obtaining the records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence. 

2.  After all records and/or responses from each contacted entity have been associated with the claims file, the entire claims file, to include a complete copy of this REMAND, should be forwarded to the examiner who examined the Veteran in September 2011 for an addendum opinion.  

With respect to any left knee disability diagnosed during the pendency of the claim, to include chondromalacia and patellofemoral syndrome, the examiner should opine whether the Veteran's previously diagnosed left knee disability clearly and unmistakably preexisted service and, if so, whether it is undebatable that any left knee disability was not aggravated during active service beyond the normal progress of the disorder; OR, alternatively, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any left knee disability diagnosed during the pendency of this claim had its onset in service or is otherwise related to service.  A complete rationale should be provided for any opinions expressed.  The examiner should review the claims folder and should note that review in the examination report.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must b e handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


